SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

1009/16
CA 15-02060
PRESENT: CENTRA, J.P., CARNI, LINDLEY, CURRAN, AND SCUDDER, JJ.


RJW ENTERPRISES, INC., A DIVISION OF PRIMALYN
ENTERPRISES, INC., PLAINTIFF-RESPONDENT,

                      V                                             ORDER

P.J. SIMAO, LIBERTY SACKETTS HARBOR LLC, IVES
HILL COUNTRY CLUB, DEFENDANTS-APPELLANTS,
ET AL., DEFENDANTS.


CENTOLELLA LYNN D’ELIA & TEMES LLC, SYRACUSE (DAVID C. TEMES OF
COUNSEL), FOR DEFENDANTS-APPELLANTS.

PHILLIPS LYTLE LLP, ROCHESTER (MARK J. MORETTI OF COUNSEL), FOR
PLAINTIFF-RESPONDENT.


     Appeals from an order of the Supreme Court, Monroe County
(Matthew A. Rosenbaum, J.), entered February 12, 2015. The order,
among other things, granted plaintiff’s motion for summary judgment.

     Now, upon the stipulation of discontinuance signed by the
attorneys for the parties, and filed in the Monroe County Clerk’s
Office on April 26, 2017,

     It is hereby ORDERED that said appeals are unanimously dismissed
without costs upon stipulation.




Entered:    May 5, 2017                         Frances E. Cafarell
                                                Clerk of the Court